      Case 3:07-cv-05944-JST Document 5452 Filed 04/19/19 Page 1 of 5




 1 Mario N. Alioto (56433)

 2 Joseph M. Patane (72202)
   Lauren C. Capurro (241151)
 3 TRUMP, ALIOTO, TRUMP & PRESCOTT LLP
   2280 Union Street
 4 San Francisco, CA 94123
   Telephone: 415-563-7200
 5
   Facsimile: 415- 346-0679
 6 Email: malioto@tatp.com
   jpatane@tatp.com
 7 laurenrussell@tatp.com

 8 Lead Counsel for the
   Indirect Purchaser Plaintiffs
 9

10                             UNITED STATES DISTRICT COURT
11                          NORTHERN DISTRICT OF CALIFORNIA
12                                 SAN FRANCISCO DIVISION
13

14 IN RE: CATHODE RAY TUBE (CRT)                 MASTER FILE NO. 07-cv-5944 JST
   ANTITRUST LITIGATION
15                                               MDL NO. 1917
16 This Document Relates to:                     [PROPOSED] SCHEDULING ORDER
                                                 SUBMITTED BY LEAD COUNSEL ON
17 ALL INDIRECT PURCHASER ACTIONS                BEHALF OF IPPs AND DEFENDANTS
18

19

20

21

22

23

24

25

26

27

28
                                                                            MDL NO. 1917
                                   [PROPOSED] SCHEDULING ORDER
         Case 3:07-cv-05944-JST Document 5452 Filed 04/19/19 Page 2 of 5




 1          Pursuant to this Court’s Order at the April 9, 2019 Case Management Conference

 2 (“CMC”), the Indirect Purchaser Plaintiffs (“IPPs”) submit the following proposed pretrial

 3 schedule for this case on behalf of IPPs and Defendants. IPPs have met and conferred with the

 4 Objectors and were unable to reach agreement on a proposed schedule.

 5
            April 19, 2019                               Last day for counsel to file motion(s) for
 6
                                                         appointment as interim class counsel for
 7                                                       certain state classes (“New States”).

 8          May 3, 2019                                  Last day for responses to motion(s) for
                                                         appointment as interim class counsel for New
 9                                                       States.
10
            May 3, 2019                                  Last day for Objectors to file motion to
11                                                       vacate Stipulation and Order Modifying and
                                                         Adopting Special Master’s Report,
12                                                       Recommendations and Tentative Rulings
                                                         Regarding Defendants’ Joint Motion to
13                                                       Dismiss the Second Consolidated Amended
14                                                       Complaint of the Indirect Purchaser
                                                         Plaintiffs, ECF No. 799 (“2010 Stipulated
15                                                       Order”).

16          May 10, 2019                                 Last day for replies in support of motion(s)
                                                         for appointment as interim class counsel for
17                                                       New States.
18
            May 17, 2019                                 Last day for responses to motion to vacate
19                                                       2010 Stipulated Order.

20          May 24, 2019                                 Last day for replies in support of motion to
                                                         vacate 2010 Stipulated Order.
21

22          June 6, 2019 at 2:00 p.m.                    Hearing on interim class counsel motions and
                                                         motion to vacate 2010 Stipulated Order.
23
            TBD1                                         Mediation before Magistrate Judge
24                                                       Jacqueline Scott Corley.
25

26   1
     Pursuant to Court Order, Judge Corley will notify the parties of the date, time and place they are
27 to appear. ECF No. 5427.

28
                                                     1                                       MDL NO. 1917
                                        [PROPOSED] SCHEDULING ORDER
     Case 3:07-cv-05944-JST Document 5452 Filed 04/19/19 Page 3 of 5



        July 1, 2019                                 Last day to file and serve complaint(s) on
 1
                                                     behalf of New States.
 2
        Within twenty-one (21) days of service       Defendants respond to new complaint(s).
 3      of new complaint(s).
 4      Within fourteen (14) days of any motion Last day for opposition to motion(s) to
        to dismiss the new complaint(s)         dismiss new complaint(s).
 5
        pursuant to Fed. R. Civ. P. 12.
 6
        Within seven (7) days of opposition to       Last day for replies in support of motion(s) to
 7      motion to dismiss.                           dismiss new complaint(s).
 8      October 14, 2019                             Last day for New States to move for class
 9                                                   certification.

10      December 2, 2019                             Close of class certification discovery as to
                                                     the New States.
11
        December 6, 2019                             Last day for opposition to class certification
12
                                                     for New States.
13
        January 3, 2020                              Last day for reply in support of class
14                                                   certification for New States.
15      January 16, 2020                             Hearing on New States’ Class Certification
16
        January 20, 2020                             Last day for New States to serve opening
17                                                   expert reports on the merits; last day for
                                                     Defendants to serve opening expert reports
18                                                   on affirmative defenses.
19
        March 20, 2020                               Last day for Defendants and IPPs to serve
20                                                   opposition expert reports as to New States;
                                                     last day for the New States to serve
21                                                   opposition reports on affirmative defenses.
22      April 20, 2020                               Last day for the New States to serve rebuttal
23                                                   expert reports on the merits; last day for
                                                     Defendants to serve rebuttal expert reports on
24                                                   affirmative defenses and to any opposition
                                                     reports served by IPPs as to the New States.
25
        April 24, 2020                               Close of merits expert discovery as to New
26                                                   States.
27
        May 1, 2020                                  Last day to renew (as to the 22 Certified
28
                                                 2                                       MDL NO. 1917
                                 [PROPOSED] SCHEDULING ORDER
     Case 3:07-cv-05944-JST Document 5452 Filed 04/19/19 Page 4 of 5



                                             Classes)/file (as to New States) dispositive
 1
                                             motions.
 2
        May 11, 2020                         Plaintiffs serve list of exhibits, deposition
 3                                           designations, and witnesses.
 4      June 1, 2020                         Last day to file oppositions to dispositive
                                             motions.
 5

 6      June 2, 2020                         Defendants serve list of exhibits, deposition
                                             designations, and witnesses; and counter-
 7                                           designations and objections to Plaintiffs’ list
                                             of exhibits, deposition designations, and
 8                                           witnesses.
 9
        June 15, 2020                        Last day to file replies in support of
10                                           dispositive motions.

11      June 23, 2020                        Plaintiffs serve counter-designations and
                                             objections to Defendants’ list of exhibits,
12
                                             deposition designations, and witnesses.
13
        June 30, 2020                        Last day to renew (as to 22 Certified
14                                           Classes)/file (as to New States) motions in
                                             limine and other non-dispositive pre-trial
15                                           motions.
16
        July 14, 2020                        Defendants serve objections to Plaintiffs’
17                                           counter-designations; Last day to file
                                             oppositions to motions in limine and other
18                                           non-dispositive pretrial motions.
19      July 21, 2020                        Last day to meet and confer re pre-trial order.
20
        July 24, 2020                        Last day for parties to file replies in support
21                                           of motions in limine and other non-
                                             dispositive motions.
22
        July 28, 2020                        Last day for parties to exchange final
23
                                             proposed exhibits and witness lists; file pre-
24                                           trial order, agreed set of jury instructions, and
                                             verdict forms.
25
        August 6, 2020                       Hearing on motions in limine and other non-
26                                           dispositive pre-trial motions, and final pre-
27                                           trial conference.

28
                                         3                                        MDL NO. 1917
                            [PROPOSED] SCHEDULING ORDER
       Case 3:07-cv-05944-JST Document 5452 Filed 04/19/19 Page 5 of 5



            August 24, 2020                    Trial
 1

 2

 3
     Dated: April 19, 2019              Respectfully submitted,
 4

 5                                By:   /s/ Mario N. Alioto
                                        MARIO N. ALIOTO (56433)
 6                                      LAUREN C. CAPURRO (241151)
                                        TRUMP, ALIOTO, TRUMP &
 7                                      PRESCOTT, LLP
                                        2280 Union Street
 8
                                        San Francisco, California 94123
 9                                      Telephone: (415) 563-7200
                                        Facsimile: (415) 346-0679
10
                                        Lead Counsel for the Indirect
11                                      Purchaser Plaintiffs
12

13

14

15 IT IS SO ORDERED.

16

17 DATED:______________________         ________________________________
                                        Hon. Jon S. Tigar
18                                      United States District Judge

19

20

21

22

23

24

25

26

27

28
                                           4                               MDL NO. 1917
                              [PROPOSED] SCHEDULING ORDER
